DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record fails to disclose or render obvious the combination including:
“wherein the scroll passage defining plate is arranged in the turbine housing such that the inner circumferential edge is fixed between the turbine housing and the metal plate, and an outer circumferential edge portion of the passage defining portion that is on a side opposite from the inner circumferential edge portion is movable relative to the turbine housing.” The outer circumferential edge portion as disclosed in paragraph [79] of the specification is “a predetermined region in the outer circumferential wall 61 that includes the end continuous with the flange portion 67 is the outer circumferential edge portion of the passage defining portion” which according to claim 1 is movable. This feature combined with the other claim limitations is not disclosed in or render obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0212277 to Uesugi is the closest prior art of record and discloses configuration similar to claim 1 without the movable outer circumferential edge portion.
US 2018/0245481 to Hossbach et al. discloses a turbocharger wherein an inflow housing of the turbine housing is formed in a double-walled manner.
US 9,447,698 to Grussmann et al. discloses a Double-walled turbocharger housing, flange and connection thereof.
US 11,118,501 to Yoshida discloses a throat forming portion that (fig. 3) is disposed to face a section of the turbine housing and forms a hub-side wall surface of a throat portion of the scroll flow passage in an axial direction, the section forming a shroud-side wall surface of the throat portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/D.S/Examiner, Art Unit 3746        

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746